DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Priority	
2.	The present application is a continuation of application PCT/CN2017/078092 filed 03/24/2017.

Claim Objections
3.	Claims 6 – 7, 12 – 13, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 4 discloses a “CRS disabling proportion of the neighboring cell”. It is unclear to the Examiner what this is; if this is some sort of fractional CRS transmission, or a beam without CRS transmission, or something else. The claim is therefore indefinite, and rejected.
5.	Claims 14 - 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 14 recites “in response to a coordinated neighboring cell CRS being disabled at a JT moment corresponding to the JT user equipment request.” It is unclear to the Examiner if this means that the CRS is disabled at the moment the JT user equipment request occurs, or that the CRS is disabled at a moment specified in the JT user equipment request. The claim is therefore indefinite, and rejected along with its dependent claim.

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
6.	Claim(s) 1 – 3, 5, 8 – 10, and 16 - 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palanki (US 20100265874 A1)

	Regarding claim 1, Palanki discloses subject matter relating to JT. Specifically, Palanki discloses a joint transmission (JT) method (joint transmission; see paragraph [0014]), comprising: 
	selecting, by a network device of a serving cell, a JT user equipment and a coordinated neighboring cell of the JT user equipment for the serving cell (BS selects one or more wireless nodes for coordinated (i.e. joint) transmissions to one or more UEs; see paragraphs [0050 – 0052] and Fig. 1); 
	sending, by the network device of the serving cell, a JT user equipment request to a network device of the coordinated neighboring cell (network BS determines if transmission will additionally involve the remote node (coordinating neighbor cell), and if so, transmits control/signaling information for coordination (i.e. a request for a joint transmission to the UE) to the remote node; see paragraphs [0088 – 0090] and Fig. 9; BS and remote node transmissions are concurrent (i.e. joint); see paragraph [0092] and Fig. 9); 
	scheduling, by the network device of the serving cell, the JT user equipment and sending scheduling information to the network device of the coordinated neighboring cell (network BS transmits information for the DL transmission to the remote node (neighboring cell); see BS and remote node transmissions are concurrent (i.e. joint); see paragraph [0092] and Fig. 9); and 
	sending, by the network device of the serving cell, a reference signal to the JT user equipment (CRS is transmitted to UE by at least network BS; see paragraph [0091] and Fig. 9) and sending data to the JT user equipment according to the scheduling information (scheduled DL transmission is sent to UE; see paragraph [0092] and Fig. 9)), wherein the reference signal sent by the network device to the JT user equipment by the network device of the serving cell is the same as a reference signal sent by the network device of the coordinated neighboring cell of the JT user equipment to the JT user equipment (CRS can be transmitted by coordinating transmissions (i.e. the same transmissions are sent concurrently) between network BS and remote node; see paragraphs [0059 – 0060], and [0063]).

	Regarding claims 2 and 17, Palanki discloses the subject matter of the parent claim(s), as noted above. Panaki further discloses wherein the method further comprises: 
	receiving, by the network device of the serving cell, a JT user equipment feedback from the network device of the coordinated neighboring cell, and updating the JT user equipment of the serving cell (measurement is received from the UE, which is used to determine preferred node and/or distribution for the UE; see paragraph [0092] and Fig. 9).

	Regarding claims 3 and 18, Palanki discloses the subject matter of the parent claim(s), as noted above. Palanki further discloses wherein the selecting the JT user equipment and a coordinated neighboring cell comprises performing at least one of: 
preferred node is selected based on comparison of measurements between BS and remote node relative to a threshold; this can result in further joint transmissions (i.e. selecting the UE as a JT UE); see paragraph [0092] and Fig. 9); 
	respectively selecting, in response to a difference between a measurement quantity of a neighboring cell of a user equipment and a measurement quantity of the serving cell of the user HW 853o8007USo5Page 3 of 14equipment being greater than or equal to a sum of a threshold A and an offset A, the user equipment as the JT user equipment and the neighboring cell as the coordinated neighboring cell; 
	respectively selecting, in response to a cell-specific reference signal (CRS) disabling function of a neighboring cell of the serving cell being active, a user equipment of the serving cell and the neighboring cell as the JT user equipment and the coordinated neighboring cell; 
	respectively selecting, in response to a difference between a measurement quantity of a neighboring cell of user equipment and a measurement quantity of the serving cell of the user equipment being greater than or equal to a threshold A, and further in response to a CRS disabling function of the neighboring cell being active, the user equipment as the JT user equipment and the neighboring cell as the coordinated neighboring cell; 
	respectively selecting, in response to a difference between a measurement quantity of a neighboring cell of user equipment and a measurement quantity of the serving cell of the user 
	respectively selecting, in response to a difference between a measurement quantity of a neighboring cell of user equipment and a measurement quantity of the serving cell of the user equipment being greater than or equal to a threshold A, in response to a CRS disabling function of the neighboring cell being active, and further in response to a CRS disabling proportion of the neighboring cell being greater than or equal to a threshold B, the user equipment as the JT user equipment and the neighboring cell as the coordinated neighboring cell; or 
	respectively selecting, in response to a difference between a measurement quantity of a neighboring cell of user equipment and a measurement quantity of the serving cell of the user equipment being greater than or equal to a sum of a threshold A and an offset A, in response to a CRS disabling function of the neighboring cell being active, and further in response to a CRS HW 853o8007USo5Page 4 of 14disabling proportion of the neighboring cell being greater than or equal to a threshold B, the user equipment as the JT user equipment and the neighboring cell as the coordinated neighboring cell.

	Regarding claims 5 and 19, Palanki discloses the subject matter of the parent claim(s), as noted above. Palanki further discloses wherein the scheduling the JT user equipment comprises performing scheduling according to at least one of a predefined configuration, a network device parameter configuration, a channel quality indicator (CQI) of the user equipment, a CQI and a rank indicator (RI) of the user equipment, group including a CQI and a scheduling is performed by based at least on existence of a distribution policy (i.e. a predefined configuration); see paragraph [0089] and Fig. 9); and 
	wherein the low interference CQI of the user equipment is a low interference CQI of a high interference CQI and the low interference CQI of the user equipment, wherein the low interference RI of the user equipment is a low interference RI of a high interference RI and the low interference RI of the user equipment, and wherein the low interference PMI of the user equipment is a low interference PMI of a high interference PMI and the low interference PMI of the user equipment (the Examiner notes that none of these further limitations concern the limitation addressed in the previous paragraph, the predefined configuration).

	Regarding claim 8, Palanki discloses the subject matter of the parent claim(s), as noted above. Palanki further discloses:
	wherein the reference signal is a serving cell CRS (CRS can be transmitted by coordinating transmissions between network BS and remote node; see paragraphs [0059 – 0060], [0063], [0091], and Fig. 9).

Regarding claim 9, Palanki discloses the subject matter of the parent claim(s), as noted above. Palanki further discloses wherein the sending the reference signal to the JT user equipment and the sending the data to the JT user equipment comprises:
	sending the reference signal to the JT user equipment and sending the data to the JT user equipment according to the scheduling information when a coordinated neighboring cell (CRS) of the JT user equipment is disabled (CRS transmission can be done with a subset of the remote noes (i.e. some of the remote nodes’ CRS are disabled); see paragraph [0055]); .

	Regarding claim 10, Palanki discloses a joint transmission (JT) method (joint transmission; see paragraph [0014]), comprising: 
	receiving, by a network device of a coordinated neighboring cell, a JT user equipment request from a network device of a serving cell and selecting an accepted JT user equipment (network BS determines if transmission will additionally involve the remote node (coordinating neighbor cell), and if so, transmits control/signaling information for coordination (i.e. a request for a joint transmission to the UE) to the remote node; see paragraphs [0088 – 0090] and Fig. 9; BS and remote node transmissions are concurrent (i.e. joint); see paragraph [0092] and Fig. 9); ;
	receiving, by the network device of the coordinated neighboring cell, scheduling information of the JT user equipment from the network device of the serving cell (network BS transmits information for the DL transmission to the remote node (neighboring cell); see paragraphs [0088 – 0090] and Fig. 9; BS and remote node transmissions are concurrent (i.e. joint); see paragraph [0092] and Fig. 9); and 
CRS is transmitted to UE by at least network BS; see paragraph [0091] and Fig. 9) and sending data to the JT user equipment according to the scheduling information  (scheduled DL transmission is sent to UE; see paragraph [0092] and Fig. 9)), wherein the reference signal sent to the JT user equipment by the network device of the coordinated neighboring cell is the same as a reference signal sent by the network device of the serving cell of the JT user equipment to the JT user equipment (CRS can be transmitted by coordinating transmissions (i.e. the same transmissions are sent concurrently) between network BS and remote node; see paragraphs [0059 – 0060], and [0063]).

	Regarding claim 16, Palanki discloses a network device of a serving cell (BS with apparatus; see paragraph [0057] and Fig. 2), comprising:  
	a communication interface (comm interface; see paragraph [0057] and Fig. 2);
	a transmitter (transmit/receive chain; see paragraph [0057]);
	a processor (processors; see paragraph [0058] and Fig. 2); and
	a non-transitory computer-readable storage medium storing a program to be executed by the processor (memory with code; see paragraph [0058] and Fig. 2, the program including instructions to: 
		select a joint transmission (JT) user equipment and a coordinated neighboring cell of the JT user equipment for the serving cell (BS selects one or more wireless nodes for coordinated (i.e. joint) transmissions to one or more UEs; see paragraphs [0050 – 0052] and Fig. 1);
network BS determines if transmission will additionally involve the remote node (coordinating neighbor cell), and if so, transmits control/signaling information for coordination (i.e. a request for a joint transmission to the UE) to the remote node; see paragraphs [0088 – 0090] and Fig. 9; BS and remote node transmissions are concurrent (i.e. joint); see paragraph [0092] and Fig. 9);
		schedule the JT user equipment (network BS transmits determines which transmissions are also sent by remote node; see paragraphs [0088 – 0090] and Fig. 9); and 
		cause the communication interface to send scheduling information to the network device of the coordinated neighboring cell (network BS transmits information for the DL transmission to the remote node (neighboring cell); see paragraphs [0088 – 0090] and Fig. 9; BS and remote node transmissions are concurrent (i.e. joint); see paragraph [0092] and Fig. 9); and 
		cause the transmitter to send a reference signal to the JT user equipment (CRS is transmitted to UE by at least network BS; see paragraph [0091] and Fig. 9), and to send data to the JT user equipment according to the scheduling information (scheduled DL transmission is sent to UE; see paragraph [0092] and Fig. 9)), wherein the reference signal is the same as a reference signal sent by the network device of the coordinated neighboring cell of the JT user equipment to the JT user equipment (CRS can be transmitted by coordinating transmissions (i.e. the same transmissions are sent concurrently) between network BS and remote node; see paragraphs [0059 – 0060], and [0063]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
7.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Palanki (US 20100265874 A1).

	Regarding claim 11, Palanki discloses the subject matter of the parent claim(s), as noted above. Palanki further discloses wherein the method further comprises: 
	sending, by the network device of the coordinated neighboring cell, a JT user equipment feedback to the network device of the serving cell (measurement is received from the UE, which is used to determine preferred node and/or distribution for the UE; see paragraph [0092] and Fig. 9).
	Palanki discloses the feedback to the network device of the serving cell, as noted, but does not explicitly disclose that it is routed via the network device of the coordinated cell. 
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Palanki by changing the route that the feedback takes to go through the coordinated network device. One of ordinary skill in the art would have found it obvious to do so, as it would provide further redundancy, and would allow the coordinated device to act based off of the feedback without having to receive .

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a) Sun - US 20180049236 A1 – JT scheduling.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN STEINER whose telephone number is (571)272-9825.  The examiner can normally be reached on M - R 08:00 - 16:00; F 08:00 - 12:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/S.S./Examiner, Art Unit 2464 

/RICKY Q NGO/Supervisory Patent Examiner, Art Unit 2464